Exhibit 10.20

AMENDMENT NUMBER NINETEEN

TO

GRANTOR TRUST AGREEMENT

THIS AGREEMENT, made as of the 31st day of July, 2007 by and between THE BANK OF
NEW YORK MELLON CORPORATION (successor in interest to The Bank of New York
Company, Inc.), a corporation organized and existing under the laws of the State
of Delaware (hereinafter referred to as the “Company”), and JPMORGAN CHASE BANK
(formerly known as THE CHASE MANHATTAN BANK), a corporation organized and
existing under the laws of the New York (hereinafter referred to as the
“Trustee”).

W I T N E S S E T H :

WHEREAS, the Company and the Trustee entered into a Grantor Trust Agreement
dated as of November 16, 1993 (as amended from time to time, the “Agreement”);

WHEREAS, The Bank of New York Company, Inc. merged into The Bank of New York
Mellon Corporation on July 1, 2007 pursuant to the Agreement and Plan of Merger
dated December 3, 2006, as amended and restated as of February 23, 2007, by and
among The Bank of New York Company, Inc., Mellon Financial Corporation and The
Bank of New York Mellon Corporation;

WHEREAS, Article TWELFTH of the Agreement provides that the Company may amend
the Agreement; and

WHEREAS, the Company desires to amend the Agreement;

NOW, THEREFORE, the Company and the Trustee agree as follows, effective July 31,
2007:

1. The Agreement shall be amended by deleting each reference to “The Bank of New
York Company, Inc.” therein and substituting therefor a reference to “The Bank
of New York Mellon Corporation” provided that each reference to “The Bank of New
York Company, Inc.” as it appears in Exhibit I to the Agreement shall remain a
reference to “The Bank of New York Company, Inc.”.

2. The Preamble to the Agreement shall be amended by deleting the phrase “State
of New York” as it first appears in the first paragraph of the Preamble and
substituting therefor the phrase “State of Delaware”.

3. The Agreement shall be amended by deleting Exhibit I in its entirety and
substituting therefor Exhibit I in the form attached hereto.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
in their respective names by their duly authorized officers under their
corporate seals as of the day and year first above written.

 

ATTEST:

    THE BANK OF NEW YORK MELLON CORPORATION

/s/ Patricia A. Bicket

    By:  

/s/ Bruce Van Saun

    Name:   Bruce Van Saun     Title:   Chief Financial Officer

ATTEST:

    JPMORGAN CHASE BANK

/s/ Thomas Verley

    By:  

/s/ Mark Pensec

Name:

  Thomas Verley     Name:   Mark Pensec

Title:

  Vice President     Title:   Vice President

 

2



--------------------------------------------------------------------------------

EXHIBIT I

 

1. The Bank of New York Company, Inc. Excess Benefit Plan

 

2. The Bank of New York Company, Inc. Supplemental Executive Retirement Plan

 

3. Severance Agreements between The Bank of New York Company, Inc. and the
following persons:

 

Individual

  

Date of Agreement

Thomas P. Gibbons

   July 11, 2000

Gerald L. Hassell

   July 11, 2000

Donald R. Monks

   July 11, 2000

Thomas A. Renyi

   July 11, 2000

Brian G. Rogan

   July 11, 2000

Bruce W. Van Saun

   July 11, 2000

Kurt D. Woetzel

   July 8, 2003